DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This office action is written in response to applicant's correspondence received 16 December 2020. Claims 1, 3, 6, and 10 have been amended. Claims 1, 3-4, 6, 8, and 10 are currently pending and under examination.
Any objection or rejection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-4, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1(a)(2) and 10(a)(2) recites "a nucleic acid that comprises wild-type sequence at the location of said target DNA sequence of interest ". It is unclear how this nucleic acid relates to the "target DNA sequence of interest". It is unclear if the wild type sequence is referring to the target DNA sequence of interest or a different sequence. Furthermore it is unclear how many DNA molecules and DNA sequences are required to be present in the reaction mixture with the lack of 

Response to Arguments
Applicants argue that “the skilled artisan would clearly recognize that the wild type sequence refers to the sequence at the location of the target DNA sequence, not to "a different sequence" as the Office alleges in error” on page 9 has been considered and found not persuasive.  Applicant’s arguments suggest that the target DNA sequence and the wild-type sequence are not different, thereby being the same sequence.  The claim, however refers to a mixture contain a target DNA sequence and two internal reference controls, one being a negative control that comprises a wild type sequence and the other a control synthetic nucleic acid that is not the target DNA sequence.  Therefore, the claims remain indefinite and Applicant's remarks are not persuasive because they appear to be self-contradictory.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.I1.A.3.(b) states, "when filing an amendment an applicant should show support in the original disclosure for new or amended claims" and "[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.1.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
In the instantly rejected claims, the new limitation of a reaction mixture comprising a target DNA sequence of interest, a control DNA comprising a nucleic acid that comprises wild-type sequence, and a control synthetic nucleic acid that comprises an unrelated sequence; and a reaction mixture comprising a target DNA sequence of interest, a control DNA comprising a nucleic acid that comprises mutant sequence, and a control synthetic nucleic acid that comprises an unrelated sequence in claims 1 and 10 appears to represent new matter. No specific basis for this limitation was identified in the specification for combining all the sequences into a single reaction mixture, nor did a review of the specification by the examiner find any basis for the limitation. Since no basis has been identified, the claims are rejected as incorporating new matter.
Response to Arguments
Applicant's argue that "the Office provide no evidence of fact or law that the control nucleic acids of paragraph [0026] and original claims 1, 10 and 11 fail to provide sufficient support for the present method claims comprising the claimed control nucleic acids; and that support for amended claims 1 and 10 maybe found in the Specification at paragraph [0026] of U.S. Patent Application Publication No. 20180016641" on page 26. Applicant's arguments have been considered and acknowledged and remains unpersuasive for the same reasons as discussed in the Nonfinal mailed September 18, 2020 on pages 10 and 11. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636